Citation Nr: 0801895	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-19 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  The veteran had requested a 
personal hearing on his June 2005 VA Form 9; however, he 
withdrew this request by correspondence dated in September 
2005.


FINDINGS OF FACT

1.  The competent medical evidence is in equipoise as to the 
issue of whether the veteran's left ear tinnitus is related 
to his active service.

2.  The competent evidence fails to demonstrate that right 
ear tinnitus is related to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  Left ear tinnitus was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  Right ear tinnitus was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a letter dated in August 2003 satisfied the duty to 
notify provisions for the most part.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the August 2003 letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

The August 2003 letter was sent to the veteran prior to the 
January 2004 rating decision.  The VCAA notice with respect 
to this issue was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although notice in accordance with Dingess was not 
provided to the veteran, the Board finds that it may continue 
with its decision of his claim on appeal.  In this regard, 
the Board is granting service connection for left ear 
tinnitus.  Thus, the RO will have an opportunity to provide 
appropriate Dingess notice with implementation of this grant.  
With respect to his right ear tinnitus claim, the Board has 
concluded that a preponderance of the evidence is against 
this claim.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot, and the absence of notice on these two 
elements of a service connection claim does not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (once an error is 
identified as to any of the four notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant).  In sum, the Board concludes 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board finds that VA has fulfilled its duty to assist the 
veteran in making reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records 
and a private medical opinion from Dr. Benecke.  The veteran 
has not identified any additional relevant, outstanding 
records that need to be obtained before deciding his claims.  
Finally, the Board notes that he was afforded a VA 
examination in conjunction with his claim on appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran asserts that he is entitled to service connection 
for bilateral tinnitus as secondary to in-service noise 
exposure.  According to the veteran, he suffered acoustic 
trauma during service while firing eight inch Howitzers, 
which was a regular part of his duties as a field artillery 
crewman.  

A review of the service medical records fails to reveal any 
reference to complaints of tinnitus, hearing difficulty, or 
acoustic trauma.  In August 1969, when examined prior to 
separation, the veteran's hearing was normal, no ear disease 
or defect was reported, and no tinnitus was reported by the 
veteran.  In fact, the earliest post-service indication of 
tinnitus is the veteran's assertion in his June 2003 claim 
for compensation that he experiences bilateral tinnitus.  
Tinnitus was also diagnosed at the January 2004 VA 
examination.  At this VA examination, the veteran reported 
that he experienced tinnitus during service immediately 
following the firing of the Howitzer as well as constant 
bilateral tinnitus for the last twenty to thirty years.  The 
Board finds that there is no question that the veteran has 
currently manifested bilateral tinnitus.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  

Moreover, with respect to whether the veteran experienced 
acoustic trauma during service, the Board notes that his DD-
214 indicates that his primary military occupational 
specialty (MOS) during service was field artillery crewman.  
The Board has no reason to doubt the veteran's credibility on 
this matter.  As such, exposure to acoustic trauma is 
conceded.   However, the Board notes that acoustic trauma 
sustained in service, in and of itself, is not considered a 
disability for VA purposes; i.e. warranting service 
connection or compensation.  

As there is no evidence of tinnitus in the veteran's service 
medical records, service connection is not warranted pursuant 
to the provisions of 38 C.F.R. § 3.303(a).  The critical 
question for the Board is therefore whether the veteran's 
claimed tinnitus is etiologically related to service.

With regard to etiology, the record contains a January 2004 
VA examination report.  The VA examiner having evaluated the 
veteran, reviewed the claims folder, and received a credible 
and complete history from the veteran, opined that it was 
less likely than not that the veteran's tinnitus was due to 
noise exposure while in the military.  The examiner pointed 
to the absence of any hearing loss shown at separation, 
current evidence of normal hearing loss in the veteran's 
right ear, as well as service medical records which were 
entirely negative for complaints of hearing loss or tinnitus 
during service, or for many years thereafter, in concluding 
that it was less likely than not that bilateral tinnitus was 
related to military service.

The veteran submitted evidence in February 2006 with a waiver 
of review by the agency of original jurisdiction (AOJ) 
contradicting the medical opinion provided in the January 
2004 VA examination report.  See December 2007 Informal 
Hearing Presentation (waiving AOJ review of January 2006 
letter from Dr. Benecke).  In a January 2006 letter, 
otologist, Dr. Benecke, states that the veteran has been his 
patient since August 2005 and that his chief complaints are 
hearing loss and tinnitus, worse in the left ear.  Dr. 
Benecke notes that the veteran has sensorineural hearing loss 
predominantly in the left ear and that such pattern is 
typical for unilateral noise exposure.  Under such 
circumstances, it is his opinion "within a reasonable degree 
of medical certainty" that the veteran's tinnitus in the 
left ear is the result of his military noise exposure.  

In light of Dr. Benecke's medical opinion, the Board is of 
the opinion that there exists an approximate balance 
regarding the issue of whether the veteran's left ear 
tinnitus is related to service.  In this regard, the evidence 
of record contains two competent, yet contradictory, medical 
opinions on this issue.  Moreover, both opinions were 
rendered in conjunction with a history and physical 
examination of the veteran and appear to have a reasonable 
basis in the record.  The Board therefore concludes that 
service connection is warranted for left ear tinnitus.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

The Board observes that Dr. Benecke's medical opinion makes 
no reference or opinion as to the etiology of the veteran's 
right ear tinnitus.  Additionally, there is no other contrary 
clinical evidence or competent medical opinion of record 
regarding the etiology of the veteran's right ear tinnitus.  
Therefore, the only evidence supporting the veteran's claim 
of entitlement to service connection for right ear tinnitus 
is his own statements regarding continuity of symptomatology 
since service.  See June 2005 VA Form 9; November 2005 
Statement of Accredited Representative.  After careful 
consideration, the Board concludes that service connection is 
not warranted for this disability.  

The Court has determined that, particularly with respect to 
claims for tinnitus, the veteran is competent to present 
evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  The veteran's 
contentions, however, remain subject to a Board analysis of 
credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).  For the reasons discussed below, the Board finds 
that the veteran's assertions regarding the chronicity and 
continuity of right ear tinnitus since service are not shown 
to be credible.  

Initially, the veteran's lay assertions of continuity of 
symptomatology regarding his right ear tinnitus are entirely 
uncorroborated by any objective evidence of chronicity or 
continuity of symptomatology of right ear tinnitus after 
service.  See 38 C.F.R. § 3.303(b).  As discussed herein, 
neither a 1969 service separation examination report, nor any 
post-service evidence shows any indication of right ear 
tinnitus or complaints of ringing in his right ear until 
2003, more than thirty years after the veteran left active 
military service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).

With regard to the thirty year evidentiary gap in this case 
between active service and the earliest evidence of right ear 
tinnitus, the Board also notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
 Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); see also 38 C.F.R. § 3.102 (noting that reasonable 
doubt exists because of an approximate balance of positive 
and "negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings of 
tinnitus for decades after the period of active duty is 
itself evidence which tends to show that his current right 
ear tinnitus did not have its onset in service or for many 
years thereafter.

The thirty year lapse in time between the veteran's active 
service and the first evidence of tinnitus also weighs 
against his claim because the Board may, and will, consider 
in its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The veteran contends that he first experienced right ear 
tinnitus during service as a result of acoustic trauma 
sustained therein, described as problematic from service 
until the present time.  The Board has already acknowledged 
that he was exposed to acoustic trauma in service.  However, 
his contentions that his right ear tinnitus has been 
continuous since such trauma through the present day were 
initially made more than 30 years after service.  The Board 
notes that the veteran's memory may have been dimmed with 
time and that there remains the possibility that his current 
tinnitus is not related to the tinnitus he experienced during 
service.  This is especially possible given his statement to 
the January 2004 VA examiner that he only recalls 
experiencing constant bilateral tinnitus for the last twenty 
to thirty years.  Such statement results in a finding of a 
four to fourteen year gap between service and continuous 
symptomatology; this gap is especially significant given that 
the veteran's immediate post-service occupation also involved 
noise exposure, albeit with hearing protection.  

The Board finds that contemporaneous evidence from the 
veteran's military service which reveal no right ear tinnitus 
on separation to be far more persuasive than the veteran's 
own recent assertions to the effect that he had right ear 
tinnitus in service.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  Such records are 
more reliable, in the Board's view, than the veteran's 
unsupported assertion of events now over three decades past. 
 

The Board notes the veteran's argument that his right ear 
tinnitus is related to noise exposure during service.  
Unfortunately, this determination is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, namely, the January 
2004 VA examination report, which indicates a negative nexus 
between the veteran's right ear tinnitus and service.  A 
competent medical expert provided this opinion and the Board 
is not free to substitute its own judgment for that of such 
an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Finally, the Board has considered the veteran's assertion in 
his June 2005 substantive appeal that service connection 
should be granted on the basis of 38 U.S.C.A. § 1154(b) (West 
2002).  See also 38 C.F.R. § 3.304(d).  However, 38 U.S.C.A. 
§ 1154(b) applies only to veterans who engaged in combat with 
the enemy during a period of war, and the veteran has not 
alleged, nor does the current evidence demonstrate, combat 
exposure.  Perhaps more relevant, however, is the fact that 
regardless of whether 38 U.S.C.A. § 1154(b) applies, it does 
not create a presumption of service connection for a combat 
veteran's alleged disability.  The veteran is still required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service, both of which require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  
Therefore, even if 38 U.S.C.A. § 1154(b) applied in the 
present case, it would only create a presumption for exposure 
to acoustic trauma; it would not presume a nexus between a 
current disability and service.  Id.  

In this case, no probative competent medical evidence exists 
of a relationship between currently diagnosed right ear 
tinnitus and any continuity of symptomatology asserted by the 
veteran.  Rather, the competent evidence of record, 
particularly the service medical records and January 2004 VA 
medical opinion, preponderates against a finding that the 
veteran has right ear tinnitus related to service or any 
incident thereof, and accordingly service connection for 
right ear tinnitus must be denied.  38 U.S.C.A. §§ 1131, 
5107; 38 C.F.R. § 3.303.  As a preponderance of the evidence 
is against the veteran's claim of service connection for 
right ear tinnitus, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for left ear tinnitus is 
granted.

Entitlement to service connection for right ear tinnitus is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


